Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

The application has been amended as follows: 

Claim 2 has been amended to read as follows:

2.  A method for classifying bean, comprising:

arranging washed coffee beans with a flat side up in the device of Claim 1;
capturing a digital image of the beans using the electronic bean vision system;
storing RGB components of the digital image, creating a first histogram;
creating a second histogram for each colorimetric and brightness component of the first histogram;
determining the thresholding point according to the Otsu method;
obtaining a binary image;
removing small areas of the binary image;
obtaining the borders of the binary image;
obtaining the vectors that correspond to the beans;
identifying black beans by calculating an average of image intensity for each bean in gray scale and comparing the average with a first threshold value;
identifying defective fermented and unripe beans; by calculating an RBG average of green and blue intensity from the RGB components and comparing the RBG average with a second threshold value; 

identifying beans with mechanical damage; by calculating an area of a bean and an area of an ellipse adjusted to a bean; and
engaging the bean ejection mechanism by activating actuators for black beans, defective fermented or unripe beans, beans affected by the coffee borer beetle and  beans with mechanical damage.

	

Claims 7-8 have been canceled.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655